Catoh, O. J. Under the evidence and the instructions in this case, this is a most extraordinary verdict. If the witness Robertson is to be believed, then the plaintiff did sell this claim against the defendant to the witness when he sold the farm, and it was a part of the same transaction. This transferred to the witness the equitable title to the claim, and the right to enforce or release it as he pleased. .He refused to purchase the farm till this difficulty was disposed óf. It was disposed of when it was sold to him, thereby enabling him to release or settle it as he pleased. He released it, and this, as he supposed, secured peace and quiet in his neighborhood. Such release, although voluntary, was a good defense to any action for this demand, at least unless it was prosecuted by Robertson. The only question would seem to be, was the jury justified in disregarding the testimony of this witness? He was not impeached in the least, in any way, so far as this record shows. Indeed, there is no intimation that he is not a truthful man. Can a jury, from mere caprice, entirely disregard the testimony of a witness unimpeached in any way? This they cannot lawfully do, although they are the judges of the credibility of witnesses. They must judge of that fact, as of any other in the case, from evidence. They cannot disregard the testimony of a witness without some cause. They must have some grounds for disbelieving him before they are authorized to do so. They must exercise their judgment, and not their will, when passing upon the credibility of a witness. The judgment is reversed, and the cause remanded. Judgment reversed.